Citation Nr: 1527473	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left hip strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board in October 2007.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

It is at least as likely as not that the Veteran has a left hip strain that results in limitation of extension that was incurred in service and has continued since that time.


CONCLUSION OF LAW

The criteria for service connection for left hip strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.
 
Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran asserts that he has left hip strain due to a fall that occurred in service.  
A March 1970 service treatment record reflects complaints of pain in the left lateral thigh following a "contusion."  A mass on the left lateral thigh was observed which was excised shortly thereafter.  A July 1970 service treatment record reflects that three days prior the Veteran sustained left leg and back pain after falling out of a top rack and hitting his left leg on a table and landing flat on his back.  An August 1970 service treatment record reflects complaints of continued swelling and pain following the above injury.  The impression was resolving hematoma.  However, a left hip or left thigh disability was not noted on the Veteran's July 1973 service separation examination.

In October 2007, the RO granted the Veteran service connection for a left thigh scar (removal of hematoma), and in August 2008 the RO granted the Veteran service connection for atrophy of Muscle Group XIV associated with the Veteran's service-connected left hip scar.

The November 2012 VA examiner has indicated that the Veteran has no current left hip pathology.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is important to note that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).  

While the November 2012 VA examiner has indicated that the Veteran has no current left hip pathology, a September 2007 VA examiner has indicated that the Veteran had a diagnosis of left hip strain, and some limitation of left hip extension has been shown, including at the November 2012 VA examination.  Based on the foregoing, the Board finds that the Veteran has current left hip disability that is more than just pain alone, and that left hip strain (resulting in limitation of extension) is the correct characterization of the Veteran's left hip disability.

The Veteran has provided credible and consistent statements that he has had left hip symptoms continuing since service to the present.  Further, VA has already granted service connection for left hip disability based, in pertinet part, on facts similar to those currently before the Board.  Accordingly, given the Veteran's left hip injury in service and his credible lay statements of left hip pain and other symptoms in and since service, the Board is unable to dissociate the Veteran's current left hip strain (and limitation of left hip extension) from his active service.  Resolving doubt in the Veteran's favor, service connection for left hip strain is warranted.  38 U.S.C. § 5107(b). 


ORDER

Service connection for left hip strain is granted.



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


